Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of 808 Renewable Energy Corporation (the “Company”) on Form 10-Q for the three months ended September 30, 2014, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Patrick S. Carter, Chief Executive Officer (Principal Executive Officer) and Interim Chief Financial Officer (Interim Principal Financial Officer) of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 19, 2014 /s/ Patrick S. Carter Patrick S. Carter CEO,President, Secretary, Treasurer and Director
